Citation Nr: 1233890	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-25 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a hearing before the Board in a July 2009 substantive appeal.  In June 2012, the Veteran stated that he wished to withdraw his hearing request.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claim on appeal to the agency of original jurisdiction (AOJ) for additional development and consideration.

First, the Board has recharacterized the claim on appeal.  In the Veteran's February 2008 application for benefits, he specifically claimed service connection for posttraumatic stress disorder (PTSD).  A February 2008 record from the Vet Center in Chico, California contains a diagnosis of PTSD.  The remaining VA treatment records and examination reports pertaining to the claim do not show a diagnosis of PTSD; rather, the Veteran has been diagnosed with depressive disorder NOS (not otherwise specified) and anxiety disorder NOS.  In view of this information, it is more appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A primary reason for the denial of the Veteran's claim by the RO is the lack of a verified stressor for his claimed PTSD.  During the pendency of the claim, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 38 C.F.R. § 3.304(f)(3) (2011).

The Veteran has set forth some in-service stressors that may be akin to a "fear of hostile military or terrorist activity."  A May 2011 VA examiner indicated that the Veteran did not have a stressor sufficient to result in PTSD.  However, it appears that the examiner was influenced by the RO's prior rating decisions finding that there was a lack of a credible in-service stressor, which were issued prior to the amended regulation.  Thus, the Board finds that the claim should be remanded for a VA psychiatric examination in order to have a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, determine whether the Veteran meets the criteria for a DSM-IV diagnosis of PTSD and whether it can be confirmed that any claimed in-service stressor due to fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD.

In addition, in June 2012, the Veteran set forth a stressor of military sexual trauma (MST).  He initially reported this history to his treating VA psychiatrist in March 2012.  Since that time, he has been diagnosed with "MST," anxiety, depression, and rule out PTSD.  The Veteran's uncorroborated testimony with respect to his personal assault is not sufficient to verify the stressors set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  In any case, the Board acknowledges that the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault(s) is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

Based on the foregoing, the prospective examiner should also determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.

Given that the Veteran's claim is not limited to PTSD, the Veteran should be sent a letter notifying him of the information and evidence necessary to substantiate a claim of service connection for an acquired psychiatric disorder to comply with the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The letter should also notify him of the provisions pertaining to PTSD claims based on personal assault.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Martinez, California, and its associated outpatient clinics.  Updated treatment records should be obtained in light of the remand.  More recent records should also be obtained from the Vet Center in Chico, California, where the Veteran has also received treatment.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for an acquired psychiatric disorder, including on the basis of a personal assault.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since March 2012) from the Martinez VAMC and its associated outpatient clinics, and the Chico Vet Center (since February 2008), and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for psychological testing and a VA psychiatric examination by a psychiatrist or psychologist.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-IV.

The examiner should review the historical records for evidence that might reflect that the claimed personal assault actually occurred during military service.  In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.

The examiner should review the psychological test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are related to a fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

In addition to an opinion regarding PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

